DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference number “1412” in figure 14 has been used to designate both height and aligner in paras. 0105 and 0107.
Reference number “1512” in figure 14 has been used to designate both height and appliance in para. 0109.
Reference number “111a” in para. 0059 has been used to designate both first appliance and first occlusal block.
Reference number “110a” in para. 0068 has been used to designate both first appliance and first engagement structure.
Reference number “136a” in para. 0069 has been used to designate both first base and second base.
Reference number “152” in para. 0082-83 has been used to designate both retaining feature and undercut.
Reference number “110” in para. 0084 has been used to designate both engagement structure and occlusal block.
Reference number “1411” in para. 0099 and 0129 has been used to designate both engagement structure and occlusal block.
The drawings are objected to because in fig. 20, there is an unlabeled arrow to the right of ref. num. 1514 which appears to be a computer mouse pointer.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Figure 14 does not include reference number 1530
Figure 6 does not include reference number 136a.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 10a, 10b, 116b, 122a, 122b, 111b, 142a, 1470, 1500, 1604, 1719, 1712, 2010, 2012.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. 0051: “appliance100b” is a misspelling
Para. 0059: “110for” is a misspelling
Para. 0063: “blocks111” is a misspelling
Para. 0068: “block111a” is a misspelling
Para. 0070: “surface112b” is a misspelling
Para. 0144: The title “Methods and systems thermoforming an object needs a quotation mark at the end of the title.
Para. 0144: In the specification, the title of U.S. Patent 9,103,338 is stated to be “Methods and systems thermoforming an object”, however the patent with that number is titled “Hydraulic System for Aircraft Actuators”.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code: “invisalign.com” in para. 0144. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Invisalign™ in paras. 0039 and 0045, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 13 is objected to because of the following informalities:  “provide sliding locus” is grammatically incorrect.  A suggested correction is: “provide a sliding locus”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “sets orthodontic aligners” is grammatically incorrect.  A suggested correction is: “sets of orthodontic aligners”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “subsequent appliances” in p. 50 line 13. There is insufficient antecedent basis for this limitation in the claim, because claim 10 only states “a first appliance” and “a second appliance”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-10, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (U.S. Publication 2015/0238280 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 

    PNG
    media_image1.png
    459
    824
    media_image1.png
    Greyscale

In regards to claim 1, Wu et al teaches:
An apparatus for mandibular relocation (para. 0039) comprising: a first appliance (114) comprising, a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second 

In regards to claim 6, Wu et al teaches:
wherein the first (128) and second engagement surfaces face generally anteriorly and wherein the third (130) and fourth engagement surfaces (fourth engagement surface in annotated fig. 1B) face generally posteriorly to engage the first (128) and second engagement surfaces (second engagement surface in annotated fig. 1B) to generate the mandibular relocation forces (figs. 1A-1C; para. 0044, para. 0069-70). 

In regards to claim 8, Wu et al teaches:
 wherein one or more of the first engagement structure (106), the second engagement structure (110), the third engagement structure (108) or the fourth engagement structure (112) extends from an occlusal surface of one or more of the first appliance (114) or the second appliance (116) and optionally wherein the one or more of the first engagement surface (128), the second engagement surface (second engagement surface in annotated fig. 1B), the third engagement surface (130) or the fourth engagement surface (fourth 

In regards to claim 9, Wu et al teaches:
wherein one or more of the first engagement surface (128) or the third engagement (130) surface comprises a curved surface to create a first locus of engagement and wherein one or more of the second engagement surface (second engagement surface in annotated fig. 1B) or the fourth engagement surface (fourth engagement surface in annotated fig. 1B) comprises a curved surface to create a second locus of engagement (figs. 1A- 1C; para. 0060).

In regards to claim 10, Wu et al teaches:
An apparatus for mandibular relocation (para. 0039) comprising: a first appliance (114) comprising: a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second engagement surface in annotated fig. 1B); and a second appliance (116) comprising, a second plurality of teeth receiving cavities (para. 0068), a third engagement structure (108) comprising a third engagement surface (130) to engage the first engagement surface wherein one or more of the first engagement surface (128) or the third engagement surface (130) comprises a curved surface to create a first locus of engagement (para. 0060) and a fourth engagement structure (112) comprising a fourth engagement structure (112) comprising a fourth engagement surface (fourth engagement surface in annotated fig. 1B) to engage the second engagement surface (figs. 1A-1C; paras. 0069-0070), wherein one or more of the second engagement surface (second engagement surface in annotated fig. 1B) or the fourth engagement surface (fourth engagement surface in 
wherein the first (128) and second engagement surfaces (second engagement surface in annotated fig. 1B) are inclined with respect to the third (130) and fourth engagement surfaces (fourth engagement surface in annotated fig. 1B), respectively, to generate mandibular relocation forces and limit a lateral movement of the mandible (figs. 1A-1C; para. 0057).

In regards to claim 12, Wu et al teaches:
wherein the first engagement surface (128) and the third engagement surface (130) are shaped to contact each other at the first locus of engagement and provide a sliding locus of engagement between the first engagement surface and the third engagement surface to generate the mandibular relocation forces and limit lateral movement (figs. 1A-1C; para. 0056, 0060).

In regards to claim 13, Wu et al teaches:
wherein the second engagement surface (second engagement surface in annotated fig. 1B) and the fourth engagement surface (fourth engagement surface in annotated fig. 1B) are shaped to contact each other at the second locus of engagement and provide sliding locus of engagement between the second engagement surface and the fourth engagement surface to generate the mandibular relocation forces and limit lateral movement (figs. 1A-1C; para. 0056, 0060).

In regards to claim 14, Wu et al teaches:
wherein the first locus engagement comprises a first engagement area that is less than one or more of a first surface area of the first engagement surface (128) or a second 

In regards to claim 15, Wu et al teaches:
wherein the first engagement area comprises a contact area between the first engagement surface (128) and the second engagement surface (second engagement surface in annotated fig. 1B) and the second engagement area comprises a contact area between the third engagement surface (130) and the fourth engagement surface (fourth engagement surface in annotated fig. 1B) (figs. 1A-1C; para. 0056, 0060).

In regards to claim 16, Wu et al teaches:
An orthodontic treatment system comprising: a plurality of sets orthodontic aligners (para. 0041), each of the plurality of orthodontic aligners having: a first appliance (114) comprising, a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second engagement surface in annotated fig. 1B); and a second appliance (116) comprising, a second plurality of teeth receiving cavities (para. 0068), a third engagement structure (108) comprising a third engagement surface (130) to engage the first engagement surface, and a fourth engagement structure (112) comprising a fourth engagement surface (fourth engagement surface in annotated fig. 1B)to engage the second engagement surface (figs. 1A-1C; paras. 0069-0070); wherein the first (128) and second (second engagement surface in annotated fig. 1B) engagement surfaces are inclined with respect to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Webber et al (U.S. Publication 2016/0361139 A1)
In regards to claim 2 and 17, Wu et al discloses the invention substantially as claimed. Wu et al teaches a first engagement structure (106) and a third engagement structure (108) (figs. 1A-1C), but do not teach them as comprising a plurality of occlusal blocks. 
However, Webber et al teaches a plurality of occlusal blocks (specialized features 106, 206 in figs. 1, 2; paras. 0050-0051, 066-068). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al in view of Webber et al to incorporate the teachings of Webber et al and provide an apparatus further comprising the plurality of occlusal blocks, and wherein the first engagement structure comprises the first occlusal block and the third engagement structure comprises the second occlusal 

In regards to claim 3 and 18, Wu et al/Webber et al discloses the invention substantially as claimed. Wu et al further teaches a second engagement structure (110) and a fourth engagement structure (112) (figs. 1A-1C), but do not teach them as comprising a plurality of occlusal blocks. 
However, Webber et al teaches a plurality of occlusal blocks (specialized features 106, 206 in figs. 1, 2; paras. 0050-0051, 066-068). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al in view of Webber et al to incorporate the teachings of Webber et al and provide an apparatus further comprising a third occlusal block corresponding to the first occlusal block and a fourth occlusal block corresponding the second occlusal block and wherein the second engagement structure comprises the third occlusal block and the fourth engagement structure comprises the fourth occlusal block. Doing so would allow the occlusal block to be formed of the same or different materials as the polymeric shell, allowing for customization of the appliance (Webber et al para. 0068).

Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Falkel (U.S. Publication 2018/0078344 A1).
In regards to claim 4 and 19, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach wherein the first engagement surface is inclined relative to a midline of the first engagement structure and the second engagement surface is opposingly inclined relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible.

The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Falkel and provide an apparatus wherein the first engagement surface is inclined relative to a midline of the first engagement structure and the second engagement surface is opposingly inclined relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible. Doing so would allow the aligner to exert an outward force on the dentition (para. 0052).

In regards to claim 5 and 20, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach wherein the third engagement surface is inclined relative to a midline of the third engagement structure and the fourth engagement surface is opposingly inclined relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible.
However, Falkel teaches wherein the third engagement surface (28b) is inclined relative to a midline of the third engagement structure and the fourth engagement surface (28a) is opposingly inclined relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible (figs. 1-3; paras. 0045 inclined relative to a reference axis, para. 0052).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Liptak et al (U.S. No. 9,820,882 B2).
In regards to claim 7, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach wherein the first and second engagement surfaces face generally posteriorly and wherein the third and fourth engagement surfaces face generally anteriorly to engage the first and second engagement surfaces to generate the mandibular relocation forces. 
However, Liptak et al teaches wherein the first and second engagement surfaces (114) face generally posteriorly and wherein the third and fourth engagement surfaces (116) face generally anteriorly to engage the first and second engagement surfaces to generate the mandibular relocation forces (figs. 3A, 4A, 4B; col. 6 lines 13-15, 25-26)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Liptak et al and provide an apparatus further comprising the plurality of occlusal blocks, and wherein the first engagement structure comprises the first occlusal block and the third engagement structure comprises the second occlusal block. Doing so would allow the device to apply forces onto the jaw at a different angle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Zimmerman (U.S. No. 8,459,267 B2).
In regards to claim 11, Wu et al discloses the invention substantially as claimed. Wu et al teaches wherein the curved surface provides engagement between the first engagement surface (128) and the third engagement surface (130) (figs. 1A-1C; para. 0060). 
Wu et al fails to teach to accommodate a curve of Spee of a mouth and optionally wherein a location of the locus of engagement changes with subsequent appliances in response to changes of the curve of Spee. 
However, Zimmerman teaches an apparatus which is curved to accommodate a curve of Spee of a mouth (45 in fig. 5; col. 5 lines 38-42). Zimmerman does not teach the optional section optionally wherein a location of the locus of engagement changes with subsequent appliances in response to changes of the curve of Spee. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for the jaws. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Zimmerman and provide an apparatus which is curved to accommodate a curve of Spee of a mouth. Doing so would allow the upper and lower appliances to fit more accurately inside the mouth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772